Exhibit 10.1
NON-EXCLUSIVE LICENSE AGREEMENT
 


 
This Non-Exclusive License Agreement (the “Agreement”) is made and entered into
as of the __________ day of ________________, 2010 (the “Effective Date”), by
and between Modavox, Inc., a Delaware corporation having a principal place of
business at 43 West 24th Street, 11th Floor, New York, NY 10011 (“Modavox”) and
Audio Eye, Inc., a Delaware corporation having a principal place of business at
9070 S. Rita Road, Suite 1550, Tuscon, AZ 85747 (“Licensee”).
 
WHEREAS, Modavox has developed and markets a variety of targeted communications
products and related services, and owns certain intellectual property including
certain patents related to delivering targeted communications.
 
WHEREAS, Licensee would like to license, and Modavox is willing to grant, a
license to certain Licensed Patents (as defined below) in the Field of Use set
forth below.
 
WHEREAS, Modavox is willing to license the Licensed Patents to Licensee as set
forth in this Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein the
parties hereto agree as follows:
 
1.             Definitions. The following definitions shall apply to this
Agreement:
 
1.1            “Licensed Patents”, as used herein, refers to U.S. Patent Nos.
6,594,691 (“Method  and System for Adding Function to a Web Page”) (the “691’
Patent”) and 7,269,636 (“Method and Code Module for Adding Function to a Web
Page”) (the “636’ Patent”), and a release with respect to any other patents
owned or controlled by Modavox or its affiliates that Licensee needs to use or
practice the claims of the ‘691 Patent or ‘636 Patent.
 
1.2           “Field of Use” means the accessibility software industry, which
industry focuses on providing software solutions to generate audio outputs from
traditional Web content in order to make such content accessible to
disabled/impaired users consistent with the purposes of the Americans with
Disabilities Act.
 
1.4           “Licensee Products or Services” means products and services that
are developed by or for Licensee or provided by Licensee and as to which right,
title and interest are primarily owned by Licensee.  Licensee Products or
Services which utilize the Licensed Patents, per the license grant under this
Agreement, are called “Targeted Accessibility Products or Services,” as
described in Section 2.2 below.
 
1.5           “Gross Revenue” means all revenue or other consideration
recognized by Licensee in accordance with United States Generally Accepted
Accounting Principles related to use of the Licensed Patents in the Field of
Use, including through Targeted Accessibility Products or Services, including
sales, licenses, leases, subscriptions and maintenance, services, development
and consulting fees.
 
1.7           “Territory means the fifty stated of the United States and the
District of Columbia.
 
-1-

--------------------------------------------------------------------------------

 
2.             Grant.


2.1           License Grant. Subject to the terms and conditions of this
Agreement, Modavox grants to Licensee, solely within the Territory and within
the Field of Use, a non-exclusive, non-sublicensable, non-transferable and
non-assignable license under the Licensed Patents to utilize the systems,
methods, code modules and apparatuses covered by one or more claims of the
Licensed Patents through the incorporation into Licensee Products and Services
as described in Section 2.2 below.  Modavox warrants that (i) it is the owner of
the Licensed Patents, and (ii) it has the sole right to provide a license for
the Licensed Patents.  If Modavox transfers any of its rights in the Licensed
Patents or if Modavox’s ownership or right to enforce any of the Licensed
Patents changes, Modavox will provide written notice to Licensee within thirty
(30) days of when Modavox gains knowledge of such events, but any such action or
change will not affect the license granted herein or Licensee’s right to utilize
the Licensed Patents as described herein.


2.2           End User Use of Licensee Products or Services Using Licensed
Patents. The Licensed Patents may be incorporated by Licensee into Licensee
Products or Services within the Field of Use (“Targeted Accessibility Products
or Services”) as an enhancement thereto solely in the Field of Use for use by
end user customers of Licensee (“End User(s)”).  Licensee will not make
available to any End User any Targeted Accessibility Products or Services unless
the End User executes a written agreement, in a form acceptable to Modavox,
specifying that (i) End User obtains no property rights to the Licensed Patents
by virtue of such use of the Targeted Accessibility Products or Services; and
(ii) End User’s use of the Licensed Patents is restricted to its use of the
Targeted Accessibility Products or Services within the Territory and will not
extend beyond the term of this Agreement. All End User agreements must include
confidentiality terms concerning the Modavox Confidential Information at least
as restrictive as the Confidentiality terms in Section 9.5 below and must not be
inconsistent with the terms of this Agreement.


2.3           Proprietary Rights. Except for the rights and licenses expressly
granted to Licensee in this Agreement, Modavox shall reserve and retain all
right title and interest (including, without limitation, all intellectual
property rights) in and to the Licensed Patents, and all revisions,
modifications, updates and upgrades of the foregoing.
 
 
2.4           No Sublicense.  For the avoidance of doubt, this Agreement does
not authorize Licensee to grant any license of Licensed Patents that is ‘naked’
or not in connection with the use of Targeted Accessibility Products or Services
in accordance with Section 2.1.


2.5           No Additional Licenses/Rights Conveyed.  Nothing contained in this
Agreement shall be construed as conferring by implication, estoppels or
otherwise, any license or other right under any Modavox patent rights or other
industrial or intellectual property rights except for the licenses and rights
expressly granted hereunder.


3.             Payments and other Consideration


3.1           Royalties.


3.1.1           For each calendar quarter, Licensee shall owe Modavox royalties
equal to fifteen percent (15%) of Gross Revenue.


 
-2-

--------------------------------------------------------------------------------

 
3.1.2           Licensee shall pay Modavox quarterly royalties as calculated in
this Section 3.1.1 only for the amount of those royalties that exceed the
Guaranteed Royalty Payment of Section 3.2 due in that calendar quarter. There
will be no carryover from calendar quarter to calendar quarter.


3.2           Guaranteed Royalty Payment. Licensee shall pay Modavox a
non-refundable guaranteed royalty payment on a quarterly basis, commencing the
calendar quarter following Licensee’s incorporation of the Licensed Patents into
Targeted Accessibility Products or Services and before Licensee uses/sells or
promotes for use/sale the Targeted Accessibility Products or Services
(“Guaranteed Royalty Payment”). The Guaranteed Royalty Payment obligation shall
be determined by Modavox and Licensee based upon Licensee’s written
financial/business revenue projections related to the Targeted Accessibility
Products or Services, which financial/business revenue projections, including
but not limited those which are provided to any investor(s) of Licensee, will be
shared with Modavox.


3.3           Payment Timing.  Guaranteed Royalty Payments due under Section 3.2
will be due on or before the first day of the calendar quarter.  Payments due
under Section 3.1.1 shall be due in full within thirty (30) days after the last
day of the calendar quarter for which payment is due.


3.4           Assignment; Modavox Right to Adjust Guaranteed Royalty
Payment.  If the Grants of either Sections 2.1 or 2.2 continue after Licensee
assigns this Agreement under Section 9.9 to an entity which, at the time of
assignment, (a) had at least $1 billion in annual revenues over the last four
reported quarters; (b) has a corporate shareholder owning over twenty percent of
the assignee entity and that corporate and that corporate shareholder had at
least $1 billion in annual revenues over the last four reported quarters; or (c)
has corporate shareholders that each has at least $1 billion in annual revenues
over the last four reported quarters and these corporate shareholders
collectively own over fifty percent of the assignee entity, then Modavox has the
option to raise the Guaranteed Royalty Payment under Section 3.2 to up to three
times the amount currently in these sections. Any increase in such Guaranteed
Royalty Payment would be effective on a pro-rata basis, as of the date that
notice by Modavox to the assignee of this Agreement of increased Guaranteed
Royalty Payment is considered effective.


4.             Licensee Joint Marketing Activities.


In addition to the license arrangement described herein related to the Field of
Use, Licensee and Modavox desire to work together under a separate referral
arrangement to promote Modavox’s lines of business, which business focuses on
providing technical platform-based services and solutions.  Such referral
arrangement is described more fully in Exhibit A hereto.


5.             Indemnification.


5.1           Licensee Indemnification.  Licensee will at all times during the
Term of this Agreement and thereafter, indemnify, defend and hold Modavox, its
directors, officers and employees harmless against all claims, proceedings,
demands and liabilities of any kind, including legal expenses and reasonable
attorneys fees (“Losses”), arising out of any breach of any representation or
warranty or covenant made by Licensee in this Agreement.


5.2            Modavox Indemnification.  Modavox will at all times during the
Term of this Agreement and thereafter, indemnify, defend and hold Licensee, its
directors, officers and employees harmless against all Losses arising out of any
breach of any representation or warranty or covenant made by Modavox in this
Agreement.
 
-3-

--------------------------------------------------------------------------------

 
6.             Trademark Usage.


6.1           Modavox Usage Guidelines.  Any use by Licensee of Modavox Marks
shall be in conformance with any trademark usage guidelines communicated by
Modavox to Licensee from time to time. Prior to publishing any Printed Material,
other materials, web pages or the like bearing a Modavox Mark, Licensee shall
provide Modavox with copies and samples of any such items bearing the Modavox
Marks, and shall promptly remedy any failure of such items to conform to
Modavox’s trademark usage guidelines that are communicated to Licensee by
Modavox. Licensee will acquire no interest in the Modavox Marks or their
translations into any other languages and all rights in the Modavox Marks shall
belong to Modavox. Licensee shall not register any trademarks or service marks
incorporating the word Modavox, the word Modavox, any Modavox logo or any other
Modavox trademark and if Licensee acquires any rights in such marks, such rights
shall automatically be assigned to Modavox.
 
6.2           Goodwill.  Any goodwill arising out of or relating to Licensee’
use of the Modavox Marks shall inure to the sole benefit of Modavox. Licensee
shall execute any documents reasonably requested by Modavox to evidence
Modavox’s ownership of such marks on Modavox’s request.
 
7.             Reports, Books and Records; Audit; Late Payments and Taxes.
 
7.1           Reports. Within thirty (30) days after the last day of each
quarter during the Term, Licensee shall submit to Modavox written statement (the
“Quarterly License Reporting Statement”) detailing with respect to the preceding
quarterly period: (a) all Gross Revenue; and (b) the Royalties to be paid to
Modavox under this Agreement based on such Gross Revenue.
 
7.2           Adjustments.  If Licensee has to reverse previously recognized
Gross Revenue reported under a previous Quarterly License Reporting Statement,
Licensee can claim credit on a subsequent Quarterly License Reporting Statement
for the same quarter it reverses the previously recognized Gross Revenue in
Licensee’ income statement.  Such credit will not exceed the amount of Royalties
to be paid in the then-current quarter, but the unused credit may be carried
over to succeeding quarters within the same contract year.
 
7.3           Payment Timing.  Licensee shall pay Modavox, on a quarterly basis,
the Royalty amounts reported in the Quarterly License Reporting Statement for
such quarter not later than thirty (30) days after the end of such quarter.
 
7.4           Books and Records. Licensee shall maintain appropriate books of
account and records with respect to Gross Revenue and Targeted Accessibility
Products and Services in accordance with generally accepted accounting
principles and shall make complete and accurate entries concerning all
transactions relevant to the Agreement. All such books of account and records
shall be kept available by Licensee for no less than three (3) years after the
end of each calendar year, or, in the event of a dispute between the parties
involving in any way those books of accounts and records, until such time as the
dispute will have been resolve, whichever is later.
 
7.5           Audit. Modavox shall have the right during the Term and for a
period of three (3) years after the end of the calendar year, or, in the event
of a dispute concerning the accuracy and/or correctness of a Quarterly License
Reporting Statement or any other payment made under this Agreement, until the
dispute is resolved, whichever is later, through an independent public
accountant or other qualified expert selected by Modavox and reasonably
acceptable to Licensee, in inspect and examine Licensee’ relevant books of
accounts and records, server log files and other documents (including, without
limitation, vouchers, records, purchase orders, sales orders, re-orders,
agreements and technical information) relating to the subject matter of this
Agreement. Such inspection and examination shall be done to confirm that
appropriate payments have been made or that the Modavox Patents are being used
only within the license granted under this Agreement. Any such audit shall take
place upon reasonable prior written notice to Licensee and during Licensee’
regular business hours. Except as set forth in Section 7.6, the cost of such
audit shall be borne by Modavox.
 
-4-

--------------------------------------------------------------------------------

 
7.6           Late Payments. Modavox shall be entitled to charge, and Licensee
shall pay, interest on any overdue amounts under this Agreement at the rate of
one percent (1%) per month (or part thereof), or at such lower rate as may be
the maximum rate allowed under applicable law. In the event that an audit
reveals any undisputed underpayment, Licensee shall, within thirty (30) days
after written notice from Modavox, make up for such underpayment by paying the
difference between amounts the audits reveals and the amounts Licensee actually
paid, together with such interest on such difference. If the underpayment is
more than five percent (5%), Licensee shall pay the reasonable cost of the
audit.  If any amount is overdue by more than ninety (90) days, in addition to
any other remedies Modavox may have under this Agreement, Modavox can turn over
the right to collect such overdue amounts to a collection agency. Licensee shall
be responsible for any reasonable costs incurred by Modavox or such collection
agency in collecting any amount that is overdue by more than ninety (90) days
including, but not limited to, reasonable attorney’s fees.
 
7.7           Taxes. In addition to the fees, royalties and other charges set
forth in this Agreement, Licensee shall pay all taxes, duties and levies imposed
by all national, state, province and local authorities (including, without
limitation, export, sales, use and excise) based on the transactions or payments
under this Agreement. Amounts payable by Licensee hereunder shall be paid
without deduction or withholding for or on account of any present or future tax,
levy, impost, fee, assessment, deduction or charge by any taxing authority
except the withholding tax deductible on any tax based Modavox income.
 
8.             Term and Termination.
 
8.1           Term.  This Agreement and all licenses hereunder shall take effect
upon the Effective Date and shall continue until the last of the Licensed
Patents expires, unless terminated sooner in accordance with Section 8.2 below.
 
8.2           Termination for Cause. Modavox and Licensee may terminate this
Agreement if:
 
8.2.1           the other party breaches any material provision of this
Agreement and fails to remedy such breach within thirty (30) days of the
non-breaching party’s written notice of such breach (or, if such breach cannot
be remedied in that time, fails to commence remedial procedures within said
thirty (30) day period and diligently prosecutes the cure to completion);
 
8.2.2           the other party dissolves, becomes insolvent or makes a general
assignment for the benefit of its creditors; or
 
8.2.3           a voluntary or involuntary petition or proceeding is commenced
by or against the other party under the applicable bankruptcy laws or any other
statue of any state or country relating to insolvency or the protection of the
rights of creditors, or any other insolvency or bankruptcy proceeding or other
similar proceedings for the settlement of the other party’s debt is instituted.
 
8.3           Injunctive Relief.  If Modavox terminates this Agreement in
accordance with Section 8.2 and Licensee thereafter makes, uses or sells
systems, methods, apparatuses or code modules covered by one or more of the
claims of the Licensed Patents, then Modavox shall, at its option, be entitled
to seek an injunction to prohibit such activity and, in any event, shall be
entitled to money damages, together with attorneys fees for enforcement of this
Agreement.
 
 
-5-

--------------------------------------------------------------------------------

 
8.4           Effect of Termination. Upon the expiration or sooner termination
of this Agreement:
 
8.4.1           all rights and licenses granted to Licensee hereunder will
terminate, and Licensee shall cease use of the Modavox Patents, the Modavox
Marks and cease all direct or indirect distribution of Targeted Accessibility
Products or Services;
 
8.4.2           Licensee will destroy or return to Modavox all Confidential
Information of Modavox and all copies of any of the foregoing;
 
8.4.3           Any goodwill associated with the Modavox Marks that is built up
by Licensee during the Term shall be owned by Modavox; and
 
8.4.4           Modavox, at its option, will destroy or return to Licensee all
Confidential Information of Licensee and all copies of the foregoing.
 
9.             Miscellaneous
 
9.1           Jurisdiction. The parties agree that exclusive jurisdiction for
any dispute related to this Agreement lies in the courts of the State of New
York, U.S.A, and according to New York law. For the avoidance of doubt, the
parties understand that upon termination or expiration of this Agreement,
Modavox may seek judgments and remedies for unauthorized infringement of Modavox
intellectual property in any forum including the United States International
Trade Commission or a Government Customs agency.
 
9.2           Licensee Representations & Warranties.  Licensee represents and
warrants that:
 
9.2.1           it is a corporation duly organized and validly existing under
the laws of the jurisdiction in which it is incorporated, and has the corporate
power and authority to enter into and perform this Agreement;
 
9.2.2           all corporate action on the part of Licensee necessary for the
authorization, execution and delivery of this Agreement and for the performance
of all its obligations hereunder has been taken, and this Agreement, when fully
executed and delivered, shall each constitute a valid, legally binding and
enforceable obligation of Licensee;
 
9.3           WARRANTY DISCLAIMERS. EXCEPT EXPRESSLY STATED HEREIN, EACH PARTY
EXPRESSLY DISCLAIMS ANY WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED
WARRANTIES OF MERCHANT ABILITY AND FITNESS FOR A PARTICULAR PURPOSE, WHETHER
ARISING IN LAW, CUSTOM, CONDUCT OR OTHERWISE.
 
9.4           LIMITATION OF LIABILITY. EXCEPT WITH RESPECT TO LICENSEE’S USE OF
THE LICENSED PATENTS IN A MANNER NOT PERMITTED BY SECTION 2 ABOVE, IN NO EVENT
WILL ANY PARTY BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY INDIRECT,
CONSEQUENTIAL, INCIDENTAL, PUNITIVE OR SPECIAL DAMAGES, OR ANY DAMAGES FOR LOSS
OF DATA, PROFITS, REVENUE, BUSINESS OR GOODWILL, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
 
-6-

--------------------------------------------------------------------------------

 
9.5              Mutual Confidentiality.
 
9.5.1           Parties’ Obligations.  Each of the parties will: (i) keep and
maintain all Confidential Information of the other Party in confidence, using
such degree of care as is appropriate to avoid unauthorized use or disclosure;
(ii) not, directly or indirectly, disclose Confidential Information of the other
Party, except with the prior written consent of the other Party; (iii) upon the
expiration or termination of this Agreement and upon the request of the other
Party, promptly deliver to the requesting Party or, at the requesting Party's
option or in the absence of direction from the other Party, destroy, all
information, data, memoranda, notes, records, reports, media and other documents
and materials (and all copies thereof) regarding or including any Confidential
Information of the requesting Party which the other Party may then possess or
have under its control; and (iv) not take any action with respect to the
Confidential Information of the other Party that is inconsistent with its
confidential and proprietary nature.
 
9.5.2           Confidential Information Defined.  For purposes of this
Agreement, "Confidential Information" will mean (i) information with respect to
each Party’s technology, employees, customers, products and business strategies,
and (ii) any information marked confidential, restricted or proprietary.
 
9.5.3           Permitted Disclosure.  Each of the Parties will be permitted to
disclose Confidential Information of the other Party: (i) to its employees,
agents and subcontractors having a need to know such information in connection
with the performance or receipt of the Services or its obligations pursuant to
this Agreement; and (ii) if disclosure is required by law or requested by an
authorized government agency; provided, however, that the disclosing Party will
notify the other Party in advance of such disclosure, and provide the Party with
copies of any related information so that the Party may take appropriate action
to protect its Confidential Information.  With respect to clause (i) of this
Subsection 9.5.3, each of the parties will instruct all such employees, agents
and subcontractors of their obligations under this Agreement.
 
9.5.4           Limitations.  The obligations set forth in this Section 9.5 will
not apply to information that (i) is or becomes generally known to the public,
other than as a result of a disclosure of a Party's Confidential Information by
the other Party, (ii) is rightfully in the possession of the other Party prior
to disclosure, free of any obligation of confidentiality, (iii) is received by a
Party in good faith and without restriction from a third party not under a
confidentiality obligation to the other party and having the right to make such
disclosure, or (iv) is independently developed without reference to the other
party's Confidential Information.  Each of the parties acknowledges that the
disclosure of Confidential Information may cause irreparable injury to the other
party and damages which may be difficult to ascertain.  Each party will,
therefore, be entitled to seek injunctive relief upon a disclosure or threatened
disclosure of its Confidential Information, in addition to such other remedies
as may be available at law or in equity.  Without limitation of the foregoing,
each party will advise the other immediately in the event that it learns or has
reason to believe that any person or entity that has had access to Confidential
Information has violated or intends to violate the terms of this Section 9.5.


9.6              Costs. Each party will bear its own costs except as provided
for in this Agreement.
 
9.7              Non-Monetary Consideration. If Licensee proposes to receive any
consideration beyond direct exchange of money for Targeted Accessibility
Products or Services or other use of the Licensed Patents provided under the
license agreement (e.g. equity, marketing commitments or any offsets), Licensee
and Modavox will negotiate a customer-specific amendment to the agreement that
provides fair and reasonable compensation to Modavox prior to Licensee selling
or licensing any such Targeted Accessibility Products or Services. If the
parties are unable to reach agreement on this amendment, Licensee shall not have
the right to sell or license such Licensee Products or Services.
 
 
-7-

--------------------------------------------------------------------------------

 
9.8              Currency. All payments made hereunder shall be made in U.S.
Dollars.
 
9.9              Assignability. Licensee will not be able to assign the
Agreement without prior written consent from Modavox. Modavox can assign this
Agreement to a party who agrees to be bound by Modavox’s obligations under this
Agreement, including any successor to Modavox or any party who acquires assets
of Modavox.
 
9.10           Nonwaiver. The failure of a party to enforce at any time any of
the provisions hereof shall not be construed to be a waiver of the right of such
party thereafter to enforce any such provisions.
 
9.11           Agency or Obligation. This Agreement is limited to the rights and
obligations set forth herein; no agency, partnership, joint venture, fiduciary
or similar relationship is created hereby, and no party has any authority of any
kind to bind another party in any respect whatsoever, nor any obligation of any
kind to another party except as provided herein.
 
9.12           Force Majeure. No party shall be responsible for its failure to
perform to the extent due to unforeseen circumstances or causes beyond its
control, such as acts of God, wars, riots, embargoes, strikes, acts of civil or
military authorities, fires, or floods, provided that such party gives another
party prompt written notice of the failure to perform and the reason therefore
and uses its reasonable efforts to limit the resulting delay in its performance.
 
9.13           Notices. Notices under this Agreement shall be sufficient only if
given by certified or registered mail, return receipt requested, personally
delivered or sent by commercial overnight courier or if sent by facsimile with a
written confirmation or acknowledgment of receipt or sent by e-mail with
confirmation of receipt. Notice by mail shall be deemed received five days after
mailing. Notices shall be sent to:
 
Audio Eye, Inc.
Modavox, Inc.
c/o Nathaniel Bradley
Legal Department
7450 Sandbar Willow Place
43 West 24th Street, 11th Floor
Tuscon, AZ 85747
New York, NY 10011
E-mail: nbradley@audioeye.com
E-mail: jim.lawson@modavox.com
Attn: Nathaniel Bradley
Attn: James Lawson

 
9.14           Execution in Counterparts. This Agreement may be executed in two
or more counterparts, each of which shall be an original instrument, but all of
which shall constitute one and the same agreement.


9.15           Severability; Headings. In the event that any one or more of the
provisions of this Agreement shall for any reason be held to be unenforceable in
any respect under any federal or state law, such unenforceability shall not
affect any other provision, but this Agreement shall then be construed as if
such unenforceable provision or provisions had never been contained herein. The
parties agree that the section or paragraph headings used in this Agreement are
for references purposes only and shall not be used in the interpretation of this
Agreement.


9.16           Modification; Entire Agreement. This Agreement may be modified
only by a writing signed by an authorized representative of each party. This
Agreement supersedes all proposals oral and written, all negotiations,
conversations or discussions between the parties relating to the subject matter
hereof and thereof.


9.17           Survival. The parties’ rights and obligations under Sections 3,
5, 6, 7, 8 and 9 and any outstanding obligations incurred prior to termination
(including earned but not yet due to royalties, fees and charges) will survive
any expiration or sooner termination of this Agreement.


 
-8-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement:
 
* * * * *
 
ACKNOWLEDGED AND AGREED:

 
AUDIO EYE, INC.
MODAVOX, INC.
   
By:
By:
   
Name:
Name: Mark Severini
   
Title:
Title: CEO
   
Date:
Date:

 
 
-9-

--------------------------------------------------------------------------------

 
EXHIBIT A
 
Joint Marketing/Referral Arrangement
 
Licensee and Modavox desire to work together to promote Modavox’s platform-based
technology solutions and services (“Modavox Services”) to Designated Customers,
as defined below, through the specific work and involvement of the Licensee
Designated Contact, as defined below.  This arrangement will be handled as
follows:
 
A.
Modavox Referrals.  Licensee will work with Modavox, through the Licensee
Designated Contact(s), to introduce and sell the Modavox Services to client
targets which are specifically pre-approved in writing by Modavox (“Designated
Customers”).  Schedule A-1 hereto identifies the Licensee Designated Contact(s)
and contains a list of Designated Customers and the effective date of each such
designation.  Schedule A-1 may be amended from time to time to add new
Designated Customers or to modify the Licensee Designated Contact, upon the
written consent of both parties (which consent may be provided by email from
each consenting party).  Only the Designated Customer(s) and Licensee Designated
Contact(s) listed in Schedule A-1 hereto, as amended in writing from time to
time, will be covered by the terms of this Agreement.



Modavox and Licensee, through the active involvement of the Licensee Designated
Contact(s), will participate jointly and collaboratively in arranging and
participating in meetings with Designated Customers to promote the Modavox
Services.  If a Designated Customer agrees to implement the Modavox Services,
Modavox will contract independently with the Designated Customer and Modavox
will have complete discretion in setting the terms and conditions of service.
 
After designation of a client target as a “Designated Customer,” Modavox will
not pursue the Designated Customer to sell the Modavox Services outside the
scope of this Agreement for a period of six (6) months after the client target’s
designation as a “Designated Customer” (or, if the Designated Customer enters
into a production services agreement with Modavox, at any time before Modavox
payment obligations to Licensee are complete as described in (B) below).  If the
Designated Customer does not enter into a production services agreement to
purchase the Modavox Service within six (6) months, or a greater period if
extended by the parties in writing, or if the Licensee Designated Contact ceases
to actively market and sell the Modavox Service as contemplated herein, then the
Designated Customer and will no longer be covered by the terms of this Agreement
and the parties will have no future rights or responsibilities with respect to
marketing or selling the Modavox Services to that Designated Customer.
 
B.
Licensee Referral Fee.  As compensation for the efforts of the Licensee
Designated Contact(s) in helping Modavox enter into production level service
agreements with Designated Customers, Licensee will receive a commission (the
“Licensee Fee”) based on the Gross Revenue received by Modavox for any
production services agreement entered into within the six-month period described
above (including any written extension thereto) between Modavox and the
Designated Customer (the “Designated Customer Agreement”).  The Licensee Fee
will equal: (i) twenty percent (20%) of the Gross Revenue received by Modavox
under a Designated Customer Agreement with respect to the first two (2) years of
the Designated Customer Agreement; and (ii) ten percent (10%) of the Gross
Revenue received by Modavox under a Designated Customer Agreement with respect
to the third through fifth years of the Designated Customer Agreement.  Modavox
will pay the Licensee Fee on a quarterly basis in arrears based upon the Gross
Revenue received by Modavox during that quarter.

 
 
-10-

--------------------------------------------------------------------------------

 
Schedule A-1

 
List of Designated Customer(s), Effective Dates & Licensee Designated Contact(s)
 


 
Designated Customer(s)
Effective Date(s)
Licensee Designated Contact(s)
Name
Date
Contact



 


 
-11-

--------------------------------------------------------------------------------

 
 